UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement DE ACQUISITION 3, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box) x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: DE ACQUISITION 3, INC. c/o New Asia Partners LLC US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 June , 2011 To our stockholders: On June 6, 2011, our board of directors (the “Board”) and stockholders holding 100% of the voting power of DE Acquisition 3, Inc., a Delaware corporation (the “Company”), took the following actions pursuant to unanimous written consents in lieu of a meeting in accordance with the Delaware General Corporation Law and the Company’s bylaws: approved an amendment and restatement to our Certificate of Incorporation to, among other things: (a) decrease our authorized capital stock from 500,000,000 shares of common stock, par value $0.0001 (“Common Stock”) per share and 20,000,000 shares of preferred stock, par value $0.0001 per share (“Preferred Stock”) to 75,000,000 shares of Common Stock and 4,000,000 shares of Preferred Stock; (b) provide the Board with the authority to amend and restate the Company’s bylaws; (c) limit the personal liability of the Company’s directors to the Company or its stockholders for monetary damages for any breach of fiduciary duty by such director as a director; except that any director may be liable to the extent provided by applicable law for (i) breach of the director’s duty of loyalty to the Corporation or its stockholders, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii) pursuant to Section 174 of the Delaware General Corporation Law or(iv) for any transaction from which the director derived an improper personal benefit; and (d) provide that the Company shall indemnify, to the fullest extent permissible by Section 145 of the Delaware General Corporation Law, as amended from time to time, each person that such section grants the Company the power to indemnify; and (2)approved an amendment and restatement of the Company’s bylaws. Enclosed you will find an information statement providing information to you regarding these corporate actions. Your vote is not required to approve the action, and the enclosed information statement is not a request for your vote or a proxy statement.This information statement is being provided only to inform you of the action that has been taken. Very truly yours, DE ACQUISITION 3, INC. By: /s/ Dennis Nguyen Dennis Nguyen President 2 INFORMATION STATEMENT OF DE ACQUISITION 3, INC. c/o New Asia Partners LLC US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement is first being furnished on or about June , 2011 to the holders of record as of the close of business on June 6, 2011(the “Record Date”) of the common stock, par value $0.0001 per share (the “Common Stock”) of DE Acquisition 3, Inc., a Delaware corporation (the “Company”). The Board of Directors has approved and stockholders owning 100% of the Company’s Common Stock have approved the corporate actions described herein.Section 228 of the Delaware General Corporation Law (“DGCL”) provides that the written consent of the holders of outstanding shares of voting capital stock, having not less than the minimum number of votes which would be necessary to authorize to take such action at a meeting at which all shares entitled to vote thereon were present and voted, may be substituted for a meeting. The Company’s bylaws provide that any action that may be taken by shareholder vote may be taken pursuant to the unanimous written consent of the Company’s shareholders. As of the close of business on the Record date, we had 5,000,000 shares of Common Stock outstanding and entitled to vote on the matters acted upon in the written consent.Each share of Common Stock outstanding as of the close of business on the Record Date was entitled to one vote.On the record date, stockholders owning 100% of our Common Stock, approved the actions described herein.This Information Statement is being furnished to stockholders of record on the Record Date to provide them with certain information concerning the action in accordance with the Delaware General Corporation Law and the requirements of the Securities Exchange Act of 1934 and the regulations promulgated thereunder, including Regulation 14C. ACTION BY BOARD OF DIRECTORS AND CONSENTING STOCKHOLDERS GENERAL The Company will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing. The Company will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the record owners of the Company’s outstanding capital stock. The Company will only deliver one Information Statement to multiple security holders sharing an address unless the Company has received contrary instructions from one or more of the security holders. Upon written or oral request, the Company will promptly deliver a separate copy of this Information Statement and any future annual reports and information statements to any security holder at a shared address to which a single copy of this Information Statement was delivered, or deliver a single copy of this Information Statement and any future annual reports and information statements to any security holder or holders sharing an address to which multiple copies are now delivered. You should direct any such requests to the following address: DE ACQUISITION 3, INC. c/o New Asia Partners LLC US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 Facsimile No: 612-338-7332 3 DESCRIPTION OF THE COMPANY’S CAPITAL STOCK The Company’s authorized capital consists of 500,000,000 shares of common stock, par value $0.0001 per share (the “Common Stock”) and 20,000,000 shares of preferred stock, par value $0.0001 per share (the “Preferred Stock”). As of the Record Date, the Company had 5,000,000 shares of Common Stock outstanding and zero shares of Preferred Stock outstanding. Holders of the Company’s Common Stock: (i) have equal ratable rights to dividends from funds legally available therefore, when, as and if declared by the Board of Directors (the “Board”); (ii) are entitled to share ratably in all of the Company’s assets available for distribution to stockholders upon liquidation, dissolution or winding up of the Company’s affairs; (iii) do not have preemptive, subscription or conversion rights, nor are there any redemption or sinking fund provisions applicable thereto; and (iv) are entitled to one vote per share on all matters on which stockholders may vote at all stockholder meetings. The Common Stock does not have cumulative voting rights. INFORMATION ON CONSENTING STOCKHOLDERS Section 228 of the Delaware General Corporation Law (“DGCL”) provides that the written consent of the holders of outstanding shares of voting capital stock, having not less than the minimum number of votes which would be necessary to authorize to take such action at a meeting at which all shares entitled to vote thereon were present and voted, may be substituted for a meeting. Pursuant to the Company’s bylaws, any action that may be taken by vote of the stockholders of the Company may be taken by the unanimous written consents of all of the Company’s issued and outstanding Common Stock.As of the record date, the Company had the equivalent of 5,000,000 shares of common stock (“Voting Shares”) issued and outstanding and no shares of preferred stock issued and outstanding.Five stockholders of record owning all of the Voting Shares on the Record Date, representing 100% of the issued and outstanding Common Stock of the Company, voted in favor of the actions described herein in a written consent dated June 6, 2011, attached hereto as Exhibit 1.No consideration was paid for the consent of the stockholders.The consenting stockholders’ names, affiliation with the Company and beneficial holdings are as follows: Name Affiliation Voting Shares Percentage New Asia Partners LLC (1) Stockholder % Wyncrest Capital, Inc. Stockholder % Pinnacle Investment Group, LLC Stockholder % Northland Directions, Inc. Stockholder % Robert Castle Stockholder % Total % (1)Dennis Nguyen, the Company’s sole director, President and Treasurer also serves as the Chairman of New Asia Partners LLC (“NAP”) and is the sole member of Newport Capital LLC, a limited liability company that ownsapproximately 90% of the outstanding membership interests of NAP and therefore Mr. Nguyen may be deemed to own approximately 90% of the shares of Common Stock of the Company owned by NAP.In addition, Todd Vollmers, the Company’s Vice-President and Secretary also serves as the sole member of Wildwood Capital LLC, a limited liability company that owns approximately 10% of the issued and outstanding membership interests of NAP and therefore, Mr. Vollmers may be deemed to own approximately 10% of the issued and outstanding shares of Common Stock of the Company owned by NAP. INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON None. PROPOSALS BY SECURITY HOLDERS None. 4 DISSENTERS’ RIGHT OF APPRAISAL None. CHANGE OF CONTROL On March 1, 2011, the Company experienced a change of control in connection with the consummation of the transactions contemplated by a Securities Purchase Agreement (the “Purchase Agreement”) and Repurchase Agreement (the “Repurchase Agreement”) dated as of such date. Pursuant to the terms of the Purchase Agreement the Company issued and sold an aggregate of 5,000,000 shares of Common Stock (the “Shares”) for an aggregate purchase price equal to $37,500 (the “Purchase Price”).In addition, Ruth Shepley, the Company’s sole officer, director and shareholder resigned from all positions held with the Company and Dennis Nguyen was appointed to serve as the Company’s President, Treasurer and sole director and Todd Vollmers was appointed to serve as Vice President and Secretary of the Company.The Company used the Purchase Price to repurchase an aggregate of 10,000 shares of Common Stock from Ms. Shepley, representing all of the Company’s issued and outstanding Common Stock prior to the transaction. An aggregate of 4,325,000 of the Shares sold were issued to NAP for an aggregate purchase price equal to $32,437.50. Mr. Nguyen, our President, Secretary and sole Director, is the Chairman of NAP, with voting and investment control over approximately 90% of the shares of Common Stock owned by NAP and therefore may be deemed to beneficially own 3,892,500 of the NAP Shares, representing 77.85% of the issued and outstanding Common Stock of the Company as of March 1, 2011. Mr. Vollmers serves as General Counsel to NAP with voting and investment control over approximately 10% of the shares of Common Stock owned of record by NAP and therefore, may be deemed to beneficially own 432,500 of the NAP shares, representing 8.65% of the issued and outstanding shares of Common Stock of the Company. The descriptions of the Purchase Agreement and Repurchase Agreement herein are intended to be a summary only and are qualified in their entirety by the terms and conditions of the Purchase Agreement and Repurchase Agreement filed as Exhibit 10.1 and 10.2 to the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on March 7, 2011 and is incorporated herein by reference. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the beneficial ownership of our Common Stock as of the Record Date by (i) each named executive officer, (ii) each member of our board of directors, (iii) each person deemed to be the beneficial owner of more than 5% of our Common stock and (iv) all of our executive officers and directors as a group. Unless otherwise indicated, each person named in the following table is assumed to have sole voting power and investment power with respect to all shares of our Common Stock listed as owned by such person. The address of each person is deemed to be the address of the issuer unless otherwise noted.The percentage of Common Stock held by each listed person is based on 5,000,000shares of Common Stock issued and outstanding as of the date of this Information Statement. Pursuant to Rule 13d-3 promulgated under the Exchange Act, any securities not outstanding which are subject to warrants, rights or conversion privileges exercisable within 60 days are deemed to be outstanding for purposes of computing the percentage of outstanding securities of the class owned by such person but are not deemed to be outstanding for the purposes of computing the percentage of any other person. 5 Shareholders Shares ofCommon Stock Percentage New Asia Partners, LLC US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 86.50% Newport Capital LLC 2740 West Lake of the Isles Parkway Minneapolis, MN 55416 3,892,500(1) 77.85% Wildwood Capital LLC 2461 Wildwood Dr. Shakopee, MN 55379 8.65% Dennis Nguyen (3) US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 77.85% Todd Vollmers(5) US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 8.65% Wyncrest Capital, Inc. 800 Nicollet Mall Suite 2690 Minneapolis, MN 55402 500,000 10.0% Ronald E. Eibensteiner US Bancorp Center, Suite 2690 800 Nicollet Mall Minneapolis, MN 55402 10.0% All Directors and Officers as a Group (2 individuals) 86.50% Represents 3,892,500 of the 4,325,000 shares of common stock owned of record by New Asia Partners, LLC (“NAP”). Newport Capital LLC (“Newport Capital”) owns approximately 90% of the outstanding interests of NAP and therefore may be deemed to beneficially own 90% of the shares of Common Stock owned of record by NAP. Represents 432,500 of the 4,325,000 shares of common stock owned of record by NAP. Wildwood Capital LLC (“Wildwood Capital”) owns approximately 10% of the outstanding interests of NAP and therefore may be deemed to beneficially own 10% of the shares of Common Stock owned of record by NAP. Dennis Nguyen has served as President, Treasurer and sole Director of the Company since March 1, 2011. Represents 3,892,500 of the 4,325,000 shares of common stock owned of record by NAP and beneficially by Newport Capital. Mr. Nguyen is the Chairman of NAP and has investment and voting control over any securities of the Company beneficially owned by Newport Capital, therefore, Mr. Nguyen may be deemed to beneficially own the securities of the Company owned of record by NAP and beneficially by Newport Capital. Mr. Vollmers has served as Vice President and Corporate Secretary of the Company since March 1, 2011. Represents 432,500 of the 4,325,000 shares of common stock owned of record by NAP and beneficially by Wildwood Capital. Mr. Vollmers is the General Counsel to NAP and has investment and voting power over 10% of the shares of common stock owned by NAP. Therefore, Mr. Vollmers may be deemed to beneficially own 432,500 of the shares owned by NAP, representing 8.65% of the shares of the Company. Represents the shares of Common Stock owned of record by Wyncrest Capital, Inc. (“Wyncrest”).Mr. Eibensteiner is the President and CEO of Wyncrest, owns 100% of the outstanding common stock of Wyncrest and has sole voting and investment control over the shares of Common Stock owned of record by Wyncrest and therefore may be deemed to beneficially own the shares of Common Stock of the Company owned of record by Wyncrest. 6 NOTICE TO STOCKHOLDERS OF ACTION APPROVED BY CONSENTING STOCKHOLDERS Pursuant to Section 228 of the DGCL, we are required to provide notice of taking a corporate action by written consent to the Company’s stockholders who have not consented in writing to such action. This Information Statement serves as the notice required by Section 228.The Board and all of the Corporation’s stockholders have approved resolutions giving the Board discretionary authority, at any time during the next twelve months or prior to the next annual meeting ofstockholders, whichever occurs first, to: (1) amend and restate the Company’s Articles of Incorporation to, among other things: (a) decrease the authorized capital stock of the Company to 75,000,000 shares of Common Stock and 4,000,000 shares of Preferred Stock (“Authorized Capital Change”); and (b) provide the Board with the authority to adopt, amend or repeal the Company’s bylaws; and (c) limit the personal liability of the Company’s directors to the Company or its stockholders for monetary damages for any breach of fiduciary duty by such director as a director; except that any director may be liable to the extent provided by applicable law for (i) breach of the director’s duty of loyalty to the Corporation or its stockholders, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii) pursuant to Section 174 of the Delaware General Corporation Law or(iv) for any transaction from which the director derived an improper personal benefit; and (d) provide that the Company shall indemnify, to the fullest extent permissible by Section 145 of the Delaware General Corporation Law, as amended from time to time, each person that such section grants the Company the power to indemnify. (2)amend and restate the Company’s bylaws (“Bylaws Amendment”). The amendments to the Certificate of Incorporation and bylaws identified above will be referred to in this Information Statement as the “Amended and Restated Certificate” and “Amended and Restated Bylaws”, respectively. The proposed form of the Amended and Restated Certificate and Amended and Restated Bylaws are attached to this Information Statement as Exhibit A and Exhibit B to the shareholder resolutions approving the Amended and Restated Certificate and Amended and Restated Bylaws, which resolutions are attached to this Information Statement as Exhibit 1.The Amended and Restated Certificate will become effective on the date that the Amended and Restated Certificate is filed with the Secretary of State of Delaware, which date shall be selected by the Company and shall be no earlier than 20 days after the mailing of this Information Statement, as required pursuant to Federal securities laws.The Amended and Restated Bylaws will automatically be effective on the date that is 20 days from the date of the filing and mailing of this Information Statement. The Board reserves the right to forego or postpone filing the Amended and Restated Certificate and effecting the Amended and Restated Bylaws if such actions are not determined to be in the best interests of the Company and its stockholders anytime prior to the filing of the Amended and Restated Certificate with the State of Delaware or the effectiveness of the Amended and Restated Bylaws. ACTION 1 AMENDED AND RESTATED CERTIFICATE The Board believes it is in the Company’s best interest to amend and restate its Certificate of Incorporation for the purposes of effecting the changes described herein. Authorized Capital Change The Authorized Capital Change shall automatically be effected upon filing the Amended and Restated Certificate with the Secretary of State of Delaware, the Company’s authorized capital will be reduced from 520,000,000 shares to 79,000,000 shares, divided 75,000,000 common shares, par value $0.0001 per share (“Common Stock”) and 4,000,000 preferred shares, par value $0.0001 (“Preferred Stock”) per share. The authorized but unissued shares of capital stock will be available for issuance from time to time as may be deemed advisable by the Board of Directors for various purposes including, but not limited to, the issuance of Common Stock or Preferred Stock in connection with the exercise of outstanding warrants or other convertible or derivative securities that may be issued by the Company, the issuance of Common Stock or Preferred Stock in financing or acquisition transactions and the issuance of Common Stock or Preferred Stock to consultants, contractors or employees. The decrease in the authorized shares of our capital stock will not have any immediate effect on the rights of existing stockholders, however, the Company’s Board will be able to authorize the issuance of Common Stock and/or Preferred Stock for these transactions without the necessity, and related costs and delays, of either calling a special stockholders’ meeting or waiting for the regularly scheduled annual meeting of stockholders in order to increase the authorized capital. 7 Board Authority to Adopt, Amend or Repeal the Company’s Bylaws The Amended and Restated Certificate provides the Company with the authority to adopt, amend or repeal the Company’s Bylaws without requiring a shareholder vote.The Company’s Bylaws currently provide that its bylaws may only be amended by a vote of no less than a majority of the issued and outstanding shares of Common Stock of the Company.The Company believes that granting the Board with the authority to adopt, amend or repeal its Bylaws without the need to obtain shareholder approval will result in greater flexibility, less expense in permitting the Company to complete and carry out certain corporate actions in a more timely and efficient manner with board approval, where shareholder approval is not required by the Delaware General Corporation Law or other State and Federal securities laws.The Company believes that a potential target company may be dissuaded from entering into a business combination with us if such costly and time consuming actions cannot be avoided. While the Board currently does not intend to amend the Company’s bylaws in anyway that will have any immediate effect on the rights of existing stockholders, the Board will now have the authority to amend its bylaws in ways that may effect the rights of its stockholders without obtaining the approval of its stockholders unless such approval is otherwise required by the Delaware General Corporation Law. Limited Director Personal Liability and Indemnification The Amended and Restated Certificate limits the personal liability of the Company’s directors to the Company or its stockholders for monetary damages for any breach of fiduciary duty by such director as a director; except that any director may be liable to the extent provided by applicable law for (i) breach of the director’s duty of loyalty to the Corporation or its stockholders, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii) pursuant to Section 174 of the Delaware General Corporation Law or(iv) for any transaction from which the director derived an improper personal benefit. In addition, the Amended and Restated Certificate provides that the Company shall indemnify, to the fullest extent permissible by Section 145 of the Delaware General Corporation Law, as amended from time to time, each person that such section grants the Company the power to indemnify. The Company believes the addition of such director and officer protections are beneficial to the Company in seeking a potential target Company and completing a business combination transaction. Action 2 AMENDED AND RESTATED BYLAWS The Board believes it is in the Company’s best interest to amend and restate its Bylaws primarily for the purposes of effecting the changes described below. The Company is authorized to amend its bylaws with the consent of the holders of a majority of the Company’s voting power.The Company’s bylaws permit any action required to be approved by the Company’s stockholders to be taken with the unanimous written consent of all of the holders of the Company’s issued and outstanding capital stock. As of the Record Date there were 5 record holders of 5,000,000 shares of Common Stock issued and outstanding.The Company believes that the amendment and restatement to the Company’s bylaws, in substantially the form attached as Exhibit B to the resolutions attached as Exhibit 1 to this Information Statement will result in greater flexibility in permitting management to complete and carry out certain corporate actions with board approval and without the need to seek shareholder approval, where such approval is not required by the Delaware General Corporation Law, the Company’s Certificate of Incorporation, Bylaws or other State and Federal securities laws.An advantage to the adoption of the amended and restated bylaws is that time and expense associated with seeking shareholder approval by a public reporting company that results from the need to prepare and file a proxy statement prior to carrying out certain corporate actions can be avoided. The board and its current shareholders believe that it is beneficial to the Company to be able to avoid such fees and expenses, and accomplish certain corporation actions quickly and efficiently, in that a potential target company may be dissuaded from entering into a business combination with us if such costly and time consuming actions cannot be avoided.A disadvantage resulting from the adoption of the amended and restated bylaws is that the board of directors will now have the authority and flexibility of carrying out certain corporate actions without seeking stockholder approval, even if such actions may be considered undesirable by the stockholder. AVAILABLE INFORMATION For more detailed information regarding the Company, including financial statements, you may refer to our most recent Form 10-K for the period ended February 28, 2011, as well as our recent quarterly and periodic filings with the Securities and Exchange Commission ("SEC"). This information may be found free of charge on the SEC's EDGAR database at http://www.sec.gov. 8 EXHIBIT 1 UNANIMOUS WRITTEN CONSENT OF THE STOCKHOLDERS OF DE ACQUISITION 3, INC. a Delaware corporation IN LIEU OF A SPECIAL MEETING OF SHAREHOLDERS The undersigned, constituting the holders of one hundred percent (100%) of the outstanding common stock, $0.0001 par value per share (the “Common Stock”) of DE Acquisition 3, Inc., a Delaware corporation (the “Corporation”), acting pursuant to the authority granted by the Delaware General Corporation Law and the Bylaws of the Corporation, do hereby adopt the following resolutions by written consent as of June 6, 2011: APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE CERTIFICATE OF INCORPORATION AND BYLAWS WHEREAS, the Board of Directors of the Corporation (the “Board”) has considered and unanimously approved a change in the authorized capital stock of the Corporation, so that the Corporation shall have 75 million shares of Common Stock and 4 million shares of preferred stock of the Corporation, par value $0.0001, which change in authorized capital shall be effected, as the Board deems prudent and advisable, at any time during the next twelve months or prior to the next Annual Meeting of Stockholders, whichever comes first (“Authorized Capital Change”); and WHEREAS, the Board has considered and unanimously approved the proposed Certificate of Amendment to the Certificate of Incorporation substantially in the form attached hereto as Exhibit A (the “Certificate Amendment”); and WHEREAS, the Board has considered and unanimously approved the proposed amended and restated bylaws substantially in the form attached hereto as Exhibit B (the “Amended Bylaws”); and WHEREAS, the Board has determined that approval of the Authorized Capital Change, the form of Amended Bylaws and the form of Certificate Amendment are advisable and in the best interests of the Corporation and its stockholders and has asked the undersigned, as the holders of all of the Corporation’s common stock, to approve the Certificate Amendment and the Amended Bylaws. NOW, THEREFORE, BE IT VOTED BY THE UNDERSIGNED, that the Certificate Amendment, the Authorized Capital Change and the Amended Bylaws are hereby ratified, adopted and approved by the undersigned and the undersigned further affirms, ratifies and approves the filing of the Certificate Amendment and adoption of the Amended Bylaws at any time during the next twelve months or prior to the next Annual Meeting of Stockholders, whichever comes first. This Written Consent shall be added to the corporate records of the Corporation and made a part thereof, and the votes set forth below shall have the same force and effect as if adopted at a meeting duly noticed and held. This Written Consent may be executed in counterparts and with facsimile signatures with the effect as if all parties hereto had executed the same document.All counterparts shall be construed together and shall constitute a single Written Consent as of the date of the final signature hereto. This Written Consent may be revoked by the undersigned at any time prior to the time upon which written consents of the number of shares required to authorize the above proposed actions have been filed with the Secretary of the Corporation. 9 STOCKHOLDERS: NEW ASIA PARTNERS, LLC By:/s/ Dennis Nguyen Dennis Nguyen, Chairman No. of Shares:4,325,000 PINNACLE INVESTMENT GROUP, LLC By:/s/ Jeffrey Peterson Jeffrey Peterson, Managing Partner No. of Shares:125,000 WYNCREST CAPITAL, INC. By:/s/ Ronald E. Eibensteiner Ronald E. Eibensteiner,President No. of Shares: 500,000 NORTHLAND DIRECTIONS, INC. By:/s/ Thomas Bartzan Thomas Bartzan, Executive Vice President No. of Shares: 37,500 ROBERT CASTLE /s/ Robert Castle No. of Shares: 12,5000 10 EXHIBIT A TO SHAREHOLDER RESOLUTIONS STATE OF DELAWARE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF DE ACQUISITION 3, INC. The undersigned being the President of DE Acquisition 3, Inc. (the “Corporation”), a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware (“DGCL”), does hereby certify: FIRST: This Amended and Restated Certificate of Incorporation of the Corporation herein, was duly adopted, pursuant to the provisions of Section 242 of the DGCL and the Corporation’s bylaws, by the unanimous written consent of the sole director of the Corporation and shareholders holding 100% of the issued and outstanding shares of the Corporation’s common stock. SECOND: Theregistered office in the State of Delaware is to be located at 160 Greentree Drive, Suite 101, in the City of Dover, County of Kent, Zip Code 19904. The registered agent in charge thereof is National Registered Agents, Inc. THIRD: The nature of the business or purposes to be conducted or promoted is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware (the "DGCL"). FOURTH: The Corporation is to have perpetual existence. FIFTH: The total number of shares of capital stock the Corporation shall have authority to issue is: seventy-nine million (79,000,000).These shares shall be divided into two classes with seventy-five million (75,000,000) shares designated as common stock at, $0.0001 par value (the “Common Stock”) and four million (4,000,000) shares designated as preferred stock at $0.0001 par value (“Preferred Stock”). Holders of shares of Common Stock shall be entitled to cast one vote for each share held at all stockholders' meetings for all purposes, including the election of directors.The Common Stock does not have cumulative voting rights. The Preferred Stock of the Corporation shall be issued by the Board of Directors of the Corporation in one or more classes or one or more series within any class and such classes or series shall have such voting powers, full or limited, or no voting powers, and such designations, preferences, limitations or restrictions as the Board of Directors of the Corporation may determine, from time to time. SIXTH: The Board of Directors shall have the power to adopt, amend or repeal the by-laws of the Corporation. SEVENTH: No director shall be personally liable to the Corporation or its stockholders for monetary damages for any breach of fiduciary duty by such director as a director. Notwithstanding the foregoing sentence, a director shall be liable to the extent provided by applicable law, (i) for breach of the director's duty of loyalty to the Corporation or its stockholders, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii) pursuant to Section 174 of the DGCL or (iv) for any transaction from which the director derived an improper personal benefit. If the DGCL hereafter is amended to authorize the further elimination or limitation of the liability of directors, then the liability of a director of the Corporation, in addition to the limitation on personal liability provided herein, shall be limited to the fullest extent permitted by the amended DGCL. No amendment to or repeal of this Article 7 shall apply to or have any effect on the liability or alleged liability of any director of the Corporation for or with respect to any acts or omissions of such director occurring prior to such amendment. 11 EIGHTH: The Corporation shall indemnify, to the fullest extent permitted by Section 145 of the DGCL, as amended from time to time, each person that such section grants the Corporation the power to indemnify. NINTH: The name and mailing address of the incorporator is as follows: Name:
